AGREED ORDER DISMISSING APPEAL
NEESE, Senior District Judge.
It appears to the Court from the signatures below of the attorneys for the appellant and appellee that the appeal from the Order of the Bankruptcy Court, entered on June 11, 1987, by George B. Clark and Robert W. Leonard, Trustees in liquidation for shareholders of Altair Corporation (“Trustees”), should be dismissed. The parties have entered into a compromise and settlement agreement of all pending claims. The compromise has been approved by the Bankruptcy Court.
It is accordingly ORDERED that the Trustees’ appeal from the June 11, 1987 judgment shall be and hereby is dismissed.